EXHIBIT 10.38

[SEARS HOLDINGS LETTERHEAD]

February 10, 2012

Ronald D. Boire

[Address Omitted]

Dear Ron,

The purpose of this letter is to restate your original offer letter dated
December 31, 2011, as agreed to by you and Sears Holdings Corporation (“SHC”).
Your start date is January 8, 2012. This letter serves as confirmation of our
restated offer, as approved by the Compensation Committee of SHC’s Board of
Directors (“Compensation Committee”).

The key elements of your compensation package are as follows:

 

  •  

Your position is Executive Vice President, Chief Merchandising Officer and
President, Sears FLS and Kmart Formats.

 

  •  

Annual base salary at a rate of $800,000.

 

  •  

Participation in the Sears Holdings Corporation Annual Incentive Plan (“AIP”)
with an annual incentive opportunity of 150% of your base salary. If your start
date is before January 29, 2012, your target incentive under the 2011 AIP will
be prorated from your start date through January 28, 2012, the last day of SHC’s
2011 fiscal year. If your start date is after January 29, 2012, your target
incentive under the 2012 AIP will be prorated from your start date through
February 2, 2013, the last day of SHC’s 2012 fiscal year. Notwithstanding the
foregoing, with respect to SHC’s 2012 fiscal year, you will be eligible to
receive an incentive payment equal to the greater of (a) the actual incentive
earned and payable to you under the 2012 AIP or (b) $600,000 (“Special Incentive
Award”). The Special Incentive Award will be reduced by any amount payable to
you under the 2012 AIP. Any incentive payable with respect to a fiscal year
(including the Special Incentive Award) will be paid by April 15th of the
following fiscal year, provided that you are actively employed at the payment
date subject to the Executive Severance Agreement (as referred to below).
Further details regarding your AIP target award will be provided to you
following your start date.

 

  •  

You received, were eligible to receive or will be eligible to receive the
following grants of restricted stock under the Sears Holdings Corporation 2006
Stock Plan and subject to the terms of the applicable form of restricted stock
award agreement provided by SHC for each grant:

 

  •  

An initial grant of 75,000 shares of restricted stock. The grant date is
January 9, 2012. The restricted shares granted will be scheduled to vest
one-third on each of the first three (3) anniversaries of the grant date.

 

  •  

A second grant of restricted stock with a value of $1,000,000 contingent upon
you and your spouse relocating to the greater Chicago metropolitan area. The
number of restricted shares granted will be determined using the market closing
price of Sears Holdings shares on the grant date (rounded to the nearest whole
share). The grant date will be the first business day of the month following the
date you and your spouse actually relocate to the greater Chicago metropolitan
area. If granted, the restricted shares granted will be scheduled to vest in
full on the second anniversary of the grant date.



--------------------------------------------------------------------------------

Ronald D. Boire

February 10, 2012

Page 2

 

  •  

A match grant of restricted stock (“match grant”) in an amount equal to the
number of SHC shares purchased by you in the market within the first ten
(10) clear trading days after the formal public announcement of your hiring, up
to a maximum purchase price by you of $250,000, exclusive of commission (“your
aggregate stock purchases”). The match grant date will be the second business
day following the date upon which the General Counsel of SHC, Dane Drobny,
receives written notice and confirmation of the completion of your aggregate
stock purchases. The restricted shares granted under this additional grant will
be scheduled to vest on a graduated basis, with fifty percent (50%) of the total
shares granted vesting on each of the first two (2) anniversaries of the grant
date.

 

  •  

You will be eligible to receive a special sign-on bonus. This sign-on bonus will
be payable as follows:

 

  •  

$200,000 (gross), 25% of which will be payable within thirty (30) days following
your start date and the balance will be paid in three (3) equal installments
beginning on the first payroll period of each subsequent calendar quarter.
Notwithstanding the foregoing payment schedule, the gross amount of the sign-on
bonus will vest in equal monthly increments over the twelve (12) month period
beginning as of your start date. In the event you voluntarily terminate your
employment with SHC or are terminated by SHC for Cause (as defined in the
Executive Severance Agreement) within twelve (12) months of your start date, you
will be required to repay the unvested amount of the paid portion of the sign-on
bonus.

 

  •  

$200,000 (gross), 25% of which will be payable as soon as administratively
feasible following the first anniversary of your start date and the balance will
be paid in three (3) equal installments beginning on the first payroll period of
each subsequent calendar quarter, provided you remain actively employed through
your first anniversary. Notwithstanding the foregoing payment schedule, the
gross amount of the sign-on bonus will vest in equal monthly increments over the
twelve (12) month period beginning as of the first anniversary of your start
date. In the event you voluntarily terminate your employment with SHC or are
terminated by SHC for Cause within twelve (12) months of the first anniversary
of your start date, you will be required to repay the unvested amount of the
paid portion of the sign-on bonus.

 

  •  

$200,000 (gross), 25% of which will be payable as soon as administratively
feasible following the second anniversary of your start date and the balance
will be paid in three (3) equal installments beginning on the first payroll
period of each subsequent calendar quarter, provided you remain actively
employed through your second anniversary. Notwithstanding the foregoing payment
schedule, the gross amount of the sign-on bonus will vest in equal monthly
increments over the twelve (12) month period beginning as of the second
anniversary of your start date. In the event you voluntarily terminate your
employment with SHC or are terminated by SHC for Cause within twelve (12) months
of the second anniversary of your start date, you will be required to repay the
unvested amount of the paid portion of the sign-on bonus.

If you are required to repay any portion of this sign-on bonus as provided
above, you will be required to repay the applicable unvested amount, including
any taxes withheld, unless prohibited by law, to SHC within thirty (30) days of
your last day worked.

 

  •  

You represent and warrant to SHC that (a) as of your start date with SHC, you
are not subject to any obligation, written or oral, containing any
non-competition provision or any other restriction (including, without
limitation, any confidentiality provision) that would result in any restriction
on your ability to accept and perform this or any other position with SHC or any
of its affiliates and (b) you are not (i) a member of any board of directors,
board of trustees or similar governing body of any for-profit, non-profit or
not-for-profit entity, or (ii) a party to any agreement, written or oral, with
any entity under which you would receive remuneration for your services, except
as



--------------------------------------------------------------------------------

Ronald D. Boire

February 10, 2012

Page 3

 

  disclosed to and approved by SHC in advance of your start date. You agree that
you will not (A) become a member of any board or body described in clause (b)(i)
of the preceding sentence or (B) become a party to any agreement described in
clause (b)(ii) of the preceding sentence, in each case without the prior written
consent of SHC, such consent not to be unreasonably withheld. Further, you agree
you will not disclose or use, in violation of an obligation of confidentiality,
any information that you acquired as a result of any previous employment or
otherwise.

 

  •  

As required, you signed an Executive Severance Agreement (“Agreement”). If your
employment with SHC is terminated by SHC (other than for Cause, death or
Disability) or by you for Good Reason (as such capitalized terms are defined in
the Agreement), you will receive twelve (12) months of salary continuation,
equal to your base salary at the time of termination, subject to mitigation.
Under the Agreement, you agree, among other things, not to disclose confidential
information and for twelve (12) months following termination of employment not
to solicit employees. You also agree not to aid, assist or render services for
any “Sears Competitor” or “Sears Vendor” (as such terms are defined in the
Agreement) for twelve (12) months following termination of employment. The
non-disclosure, non-solicitation, non-compete and non-affiliation provisions
apply regardless of whether you are eligible for severance benefits under this
Agreement. This offer was contingent upon you signing this Agreement.

 

  •  

You will be eligible to receive four (4) weeks paid vacation, which will be
pro-rated during your first year of service based on your start date. Added to
this, you will qualify for six (6) paid National Holidays each year. You also
will be eligible for up to four (4) personal days per year, after completing six
(6) months of service.

 

  •  

You will be eligible to participate in all retirement, health and welfare
programs on a basis no less favorable than other executives at your level, in
accordance with the applicable terms, conditions and availability of those
programs.

 

  •  

Your office and primary place of employment will be the Hoffman Estates,
Illinois Support Center. You will be provided commuter benefits during
employment and until your relocation to the greater Chicago metropolitan
area. These commuter benefits will include (a) weekly round trip commercial air
transportation (business class) between the New York and the greater Chicago
metropolitan area, (b) temporary housing allowance of $3,000 per month in the
Hoffman Estates area (to be included in your last paycheck each month),
(c) ground transportation (i) between your home in New York and the local
airport for travel to the Hoffman Estates office, and (ii) to and from Chicago
area airports when commuting to your home in New York (subject to the company’s
standard corporate travel policy), (d) shipment of your personal vehicle from
your home in New York to the greater Chicago metropolitan area and (e) breakfast
and dinner during commuter travel in the Hoffman Estates area (subject to the
meal reimbursement expense requirements set forth in the company’s standard
corporate travel policy). To the extent these commuter benefits are taxable
imputed income to you, they will be included in your W-2 wages and the company
will add to your pay a cash gross-up equal to 35% of the imputed income amount,
to defray a portion of the taxes due on the imputed income. You will be required
to track your commuter expenses separate from your business
expenses. Commuter-related expenses cannot be charged to your corporate One
Card. You also will be reimbursed for business travel and other business-related
expenses in accordance with the company’s standard corporate travel policy, as
appropriate. Eligible business expenses should be charged to your corporate One
Card.

 

  •  

This offer also was contingent upon satisfactory completion of a background
reference check, employment authorization verification and pre-employment drug
test, which were all completed satisfactorily.



--------------------------------------------------------------------------------

Ronald D. Boire

February 10, 2012

Page 4

Ron, we are excited about the important contributions you will make to the
company and look forward to your acceptance of our offer. If you need additional
information or clarification, please call.

To accept, sign below and return this letter along with your signed Executive
Severance Agreement to my attention.

 

Sincerely,   /s/ Dane A. Drobny     Dane A. Drobny  

 

Accepted:   /s/ Ronald D. Boire  

2/10/2012

Ronald D. Boire  

Date